J-S16026-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: L.V., A MINOR          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: V.M.B.                          :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1898 MDA 2018

               Appeal from the Decree Entered October 17, 2018
    In the Court of Common Pleas of Berks County Orphans' Court at No(s):
                                    85840


BEFORE: OTT, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MURRAY, J.:                                FILED APRIL 09, 2019

       V.M.B. (Mother) appeals from the decree involuntarily terminating her

parental rights to her minor child, L.V. (born May 2014) (Child), pursuant to

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). 1 After careful review, we

affirm.

       A prior panel of this Court discussed the facts and procedural history

underlying this appeal as follows:

       BCCYS became involved with regard to Child in July 2014 due to
       a report of “concerns about [Mother]’s care of Child[,] including
       her anger and frustration with parenting [Child].” Notes of
       Testimony (“N.T.”), 3/26/18, at 17; see also Exhibit 5.3 As a
       result, services and monitoring were initiated. Id. Due to
       continuing concerns, on January 26, 2015, BCCYS filed a
       dependency petition. Id. at 19; see also Exhibit 5. Specifically,

____________________________________________


1 By separate decree, dated April 23, 2018, the court terminated the parental
rights of Lo.V. (Father). Father has not appealed the termination of his
parental rights.
J-S16026-19


     BCCYS noted issues as to “Mother’s inappropriate parenting, lack
     of stable housing, domestic violence issues and mental health
     issues.” Exhibit 5 at 7, ¶ 20. On February 18, 2015, Child was
     adjudicated dependent but remained in the custody of Mother.
     See Exhibit 6. Thereafter, on April 20, 2015, BCCYS was granted
     emergency protective custody of Child. See Exhibit 9, at 1.
     BCCYS expressed “ongoing concern due to Mother’s lack of
     cooperation with services, lack of supervision of Child, unstable
     housing and mental health issues.” See Exhibit 9, at 2, ¶ 3.
     Notably, Mother was unable to continue residing with Child, with
     her friend, C.L., and obtained inappropriate housing.4 N.T. at 20-
     21; see also Exhibit 9 at 2, ¶ 1. The court entered a shelter care
     order on April 27, 2015, after a hearing before and the
     recommendation of a master on April 22, 2015. Pursuant to order
     dated May 6, 2015, Child was fully committed to BCCYS. See
     Exhibit 13.

     Subsequent to a motion to modify placement, on February 23,
     2017, physical and legal custody of Child were transferred back to
     Mother. See Exhibit 18. However, on May 19, 2017, after the
     caseworker arrived at the home and heard Mother yell at Child,
     which continued, and observed Mother yank Child’s security
     blanket away, BCCYS again sought, and was granted, emergency
     protective custody of Child. See Exhibit 19; see also N.T. at 28-
     29. Child has remained in care since. N.T. at 15.

     DHS filed a petition to involuntarily terminate Mother’s parental
     rights on December 6, 2017. The trial court held a hearing on
     March 26, 2018. In support thereof, BCCYS presented the
     testimony of Marsha Ganter, BCCYS Permanency Adoption and
     Foster Care Supervisor, who supervised the case until November
     2017, N.T. at 17; and Kimberly Reinert, Commonwealth Clinical
     Group, who began treating Mother in October 2017 related to
     domestic violence and anger management, and was qualified as
     an expert in the area of mental health and domestic violence
     treatment, id. at 52-54. BCCYS further offered Exhibits 1 through
     70, which were marked and admitted without objection. Id. at 9-
     14, 51-52. Mother, who was present and represented by counsel,
     testified on her own behalf. She additionally presented the
     testimony of C.L., a friend and purported source of support; and
     Trista Putt, licensed professional therapist, Pennsylvania
     Counseling Services. Child was represented by a guardian ad
     litem during this proceeding.5


                                   -2-
J-S16026-19


     By decree dated March 26, 2018, the trial court involuntarily
     terminated the parental rights of Mother to Child pursuant to 23
     Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).6 On April 23, 2018,
     Mother, through appointed counsel, filed a timely notice of appeal,
     as well as a concise statement of errors complained of on appeal
     pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

           3 The family had been known to BCCYS since 2012 as
           a result of concerns related to parenting, housing, and
           domestic violence. See Exhibit 5 at 5, ¶ 1.

           4Specifically, one of the individuals with whom Mother
           resided was a perpetrator of sexual abuse. N.T. at
           21; see also Exhibit 9 at 2, ¶ 1. Further, attempts to
           secure housing services and/or support through
           Opportunity House and Berks Counseling Center were
           unsuccessful. As testified by Ms. Ganter, as Mother
           “had been problematic in both of those programs in
           the past, neither of them would consider [taking] her
           back. Berks Counseling Center housing indicated that
           she had previously damaged property and was not
           able to return and Opportunity House indicated that
           she had been a behavioral problem in their facility
           previously.” N.T. at 20-21.

           5 Notably, counsel was appointed pursuant to order
           dated December 26, 2017 in anticipation of the March
           26, 2018 termination hearing. See Preliminary Order,
           12/26/17. We observe that counsel was appointed “to
           act as Guardian Ad Litem for [Child], pursuant to the
           provisions of the Adoption Act of Pennsylvania, [23
           Pa.C.S.A. § 2101, et seq.]” Id. While Molly Sanders,
           Esquire, or J. Kathleen Marcus, Esquire, were
           specifically appointed, for reasons unclear from the
           record, Melissa Krishock, Esquire, appeared at the
           hearing. At the hearing, Attorney Krishock argued in
           support of termination. N.T. at 125. She further
           submitted a brief to this Court in support of this
           position.

           6This decree memorialized the decision placed by the
           court on the record at the hearing wherein the court
           stated, “...[M]om has not gotten to the point where
           she can do this. And it’s been 30-some months. By

                                    -3-
J-S16026-19


            the statute I believe I have to enter the decrees. I
            will do so....” N.T. at 126.

See In the Interest of L.V., 198 A.3d 465, *1-2 (Pa. Super. 2018)

(unpublished memorandum) (footnotes in original).

      Following Mother’s timely first appeal, a panel of this Court determined

that Child, who was four years old at the time of the termination hearing, had

been denied her statutory right to counsel pursuant to In re Adoption of

L.B.M., 161 A.3d 172, 180 (Pa. 2017) (plurality). Id. at *5. Accordingly, the

panel vacated the termination decree without prejudice and remanded the

matter to determine Child’s legal preferences. Id. Following remand, Sharon

M. Scullin, Esquire, was appointed to serve as Child’s legal counsel.    See

Order, 10/1/18, at 1.

      On October 2, 2018, Mother filed a petition seeking to reinstate visits

with Child. See Petition to Reinstate Visits, 10/2/18, at 1. Mother argued

that BCCYS was attempting to prevent contact with Child to break the bond

between Mother and Child. Id. at 1-2. Initially, the court issued a rule to

show cause why the petition should not be granted, and scheduled a hearing

on the petition. See Order, 10/9/18, at 1.

      On October 15, 2018, Attorney Scullin submitted a report detailing her

meetings with Child, both alone and with B.S. (Foster Mother).           See

Memorandum of Counsel to the Minor Child, 10/15/18, at 1. The report was

clear and unequivocal that Child prefers to be adopted by Foster Mother, to

whom she refers as “Mommy.” Id. at 1-2. Child wishes to be adopted as

soon as possible, even if that means not seeing Mother, to whom Child refers

                                    -4-
J-S16026-19



by first name. Id. Following receipt of counsel’s report, the trial court re-

entered the termination decree. See Decree, 10/17/18, at 1. Additionally,

the trial court denied Mother’s motion to reinstate visitation as moot. See

Order.

     Mother timely filed a notice of appeal and concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

     On appeal, Mother raises the following issues:

     A. WHETHER THE HONORABLE COURT ERRED AS A MATTER OF
     LAW BY TERMINATING [MOTHER’S] PARENTAL RIGHTS AS TO
     HER CHILD?

     B. WHETHER THE EVIDENCE PRESENTED BY [BCCYS] WAS
     INSUFFICIENT AS A MATTER OF LAW TO SUPPORT THE
     HONORABLE COURT’S DECISION TO TERMINATE [MOTHER’S]
     PARENTAL RIGHTS IN THAT THE ALLEGATIONS RAISED BY
     [BCCYS] CANNOT AS A MATTER OF LAW BE SUFFICIENT
     GROUNDS TO TERMINATE PARENTAL RIGHTS?

     C. WHETHER THE HONORABLE COURT ERRED IN AND ABUSED
     ITS DISCRETION IN TERMINATING [MOTHER’S] PARENTAL
     RIGHTS WHERE [MOTHER] HAS TAKEN SUFFICIENT STEPS TO
     REMEDIATE THE ISSUES THAT LED TO THE PLACEMENT OF
     [CHILD]?

     D. WHETHER THE HONORABLE COURT ERRED AS A MATTER OF
     LAW IN TERMINATING [MOTHER’S] PARENTAL RIGHTS BASED ON
     THE LENGTH OF TIME [CHILD] HAS BEEN IN [CARE] WHERE
     THERE WERE COMPELLING REASONS NOT TO TERMINATE HER
     RIGHTS ESPECIALLY IN LIGHT OF THE STEPS TAKEN TO
     REMEDIATE THE ISSUES THAT LED TO THE INITIAL PLACEMENT
     AND THE FACT THAT REASONABLE STEPS WERE NOT TAKEN TO
     AVOID [CHILD’S] RETURN TO CARE?

     E. WHETHER THE HONORABLE COURT ERRED AS A MATTER OF
     LAW AND DEPRIVED MOTHER OF HER RIGHTS BY GRANTING A
     HEARING ON MOTHER’S PETITION TO REINSTATE VISITS


                                    -5-
J-S16026-19


      FOLLOWING THE REMAND BY SUPERIOR COURT WHERE MOTHER
      HAD NOT SEEN [CHILD] FOR A PERIOD OF TIME ONLY TO DEEM
      THE HEARING MOOT BECAUSE COUNSEL FOR [CHILD], WHILE
      KNOWING THE PETITION WAS PENDING, [CHOSE] TO MEET WITH
      [CHILD] PRIOR TO A JUDICIAL DETERMINATION ON MOTHER’S
      PETITION?

Mother’s Brief at 4-5.

      We review cases involving the termination of parental rights mindful of

the following:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal citations and quotations

omitted).

      Termination requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.


                                      -6-
J-S16026-19



In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Instantly, we focus our analysis on subsection (a)(2) and (b).        The

relevant subsections of 23 Pa.C.S.A. § 2511 provide:

      (a)   General rule.--The rights of a parent in regard to a child
            may be terminated after a petition filed on any of the
            following grounds:

                                      ***

            (2) The repeated and continued incapacity, abuse, neglect
            or refusal of the parent has caused the child to be without
            essential parental care, control or subsistence necessary for
            his physical or mental well-being and the conditions and
            causes of the incapacity, abuse, neglect or refusal cannot or
            will not be remedied by the parent.

                                      ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511.

      To satisfy the requirements of Section 2511(a)(2), the moving party

must prove “(1) repeated and continued incapacity, abuse, neglect or refusal;

(2) that such incapacity, abuse, neglect or refusal caused the child to be

without essential parental care, control or subsistence; and (3) that the causes

of the incapacity, abuse, neglect or refusal cannot or will not be remedied.”

                                     -7-
J-S16026-19



See In Interest of Lilley, 719 A.2d 327, 330 (Pa. Super. 1998).               The

grounds for termination are not limited to affirmative misconduct, but concern

parental incapacity that cannot be remedied.       In re Z.P., 994 A.2d 1108,

1117 (Pa. Super. 2010). Parents are required to make diligent efforts toward

the reasonably prompt assumption of full parental duties. Id.

      At the outset, we note that Mother addresses her first four issues en

masse in one section of argument. See Mother’s Brief at 9-15. Essentially,

she contends that BCCYS did not prove by clear and convincing evidence that

grounds existed for termination under any subsection of the statute.          Id.

Mother claims that she was making efforts to remedy the conditions leading

to Child’s placement, and that it is not enough as a matter of law to terminate

her rights “for becoming frustrated with a toddler’s behavior and raising her

voice or cursing at that child in an isolated incident.” Id. at 15. Mother asserts

that “there is no evidence whatsoever” that Child was negatively impacted by

“the incident.” Id. Mother’s arguments are without merit.

      The trial court explained:

      In this case, Mother has failed to alleviate the concerns which led
      to the child’s placement, including failing to complete domestic
      violence counseling and failing to address the ongoing concerns
      regarding her mental health.

      While Mother has participated in court ordered services, she has
      not successfully completed treatment for domestic violence.
      Mother has attended domestic violence counseling since June 1,
      2015. However, it was noted that Mother can be defensive when
      questioned about her history of domestic violence, fails to see the
      effects of domestic violence on children, and has limited insight
      on how to create healthy relationships and set boundaries. In


                                      -8-
J-S16026-19


      addition, Mother refuses to discuss her past relationship with
      [Child’s] father, which has been a significant detriment to her
      counseling. After nearly two years of treatment, Mother’s clinician
      reported that Mother has a poor prognosis and recommended that
      Mother not be in a primary caretaking role. Further, after an
      incident where Mother’s behavior threatened a clinician, Mother
      was temporarily not allowed to continue her treatment.

      Mother’s mental health continues to be a concern. In 2015,
      Mother was diagnosed with an intermittent explosive disorder, and
      anger management continues to be part of her mental health
      treatment. Mother has expressed that some of her triggers, in
      regards to her feelings of frustration, are when children cry and
      when she is not listened to. Mother’s clinician stated that those
      triggers were “extremely” concerning, given [Child’s] age. While
      another clinician testified that Mother is making progress in
      regards to anger management, when questioned by the [c]ourt,
      the clinician testified that the majority of [Mother’s] treatment is
      done through self-reporting. To date, Mother has not successfully
      completed [m]ental [h]ealth treatment. For these reasons, the
      [c]ourt finds that termination is warranted under this section.

Trial Court Opinion, 12/10/18, at 9.

      Marsha Ganter, BCCYS permanency adoption and foster care supervisor,

testified extensively regarding Mother’s mental health issues, domestic

violence with her partners, lack of familial support and stable housing, and

angry and at times violent reactions to Child. See N.T., 3/26/18, at 17-42.

Kimberly Reinert, who is employed by the Commonwealth Clinical Group,

treated Mother for her domestic violence and anger management issues, and

also testified extensively regarding Mother’s lack of progress. Id. at 52-60.

Ms. Reinert expressed her concerns that Mother would continue to lose her

temper and have issues caring for Child full time. Id. at 59.

      Mother does not deny that she has failed to complete domestic violence

counseling and mental health treatment, but instead argues that she has

                                       -9-
J-S16026-19



“made strides” in both.   See Mother’s Brief at 11.    Mother downplays her

violent outbursts and the consequent trauma Child has experienced as a result

of repeated reunifications and placements.       Id. at 11-15.    Mother also

minimizes the extent to which she is “stressed out” with Child’s behavior

during supervised visitation, though she admitted during testimony that she

requires help even during these short periods. See Mother’s Brief at 11-15;

see also, N.T., 3/26/18, at 114-116.

      Consistent with the foregoing, we discern no error in the trial court’s

finding that competent, clear and convincing evidence supported the

termination of Mother’s parental rights pursuant to Section 2511(a)(2), based

upon Mother’s continued incapacity – including her inability to complete

domestic violence counseling and mental health treatment – that resulted in

Child being without essential parental care, the cause of which “cannot or will

not be remedied.” See Lilley, 719 A.2d at 330; Z.P., 994 A.2d at 1117.

      Next, we consider whether Child’s needs and welfare will be met by

termination pursuant to Subsection (b). See Z.P., 994 A.2d at 1121. “In this

context, the court must take into account whether a bond exists between child

and parent, and whether termination would destroy an existing, necessary

and beneficial relationship.”   Id.   The court is not required to use expert

testimony, and social workers and caseworkers may offer evaluations as well.

Id. Ultimately, the concern is the needs and welfare of a child. Id.

      We have stated:



                                      - 10 -
J-S16026-19


      [b]efore granting a petition to terminate parental rights, it is
      imperative that a trial court carefully consider the intangible
      dimension of the needs and welfare of a child—the love, comfort,
      security, and closeness—entailed in a parent-child relationship, as
      well as the tangible dimension. Continuity of the relationships is
      also important to a child, for whom severance of close parental
      ties is usually extremely painful. The trial court, in considering
      what situation would best serve the child’s needs and welfare,
      must examine the status of the natural parental bond to consider
      whether terminating the natural parents’ rights would destroy
      something in existence that is necessary and beneficial.

Z.P., 994 A.2d at 1121 (quoting In re C.S., 761 A.2d 1197, 1202 (Pa. Super.

2000)). The trial court may equally emphasize the safety needs of the child

and may consider intangibles, such as the love, comfort, security, and stability

the child might have with the foster parent. See In re N.A.M., 33 A.3d 95,

103 (Pa. Super. 2011). Where there is no evidence of a bond between the

parent and child, it is reasonable to infer that no bond exists. Id. “[A] parent’s

basic constitutional right to the custody and rearing of . . . her child is

converted, upon the failure to fulfill . . . her parental duties, to the child’s right

to have proper parenting and fulfillment of [the child’s] potential in a

permanent, healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856

(Pa. Super. 2004) (citations omitted).

      Initially, we note that Mother has made no effort to argue that the trial

court abused its discretion with regard to this section and the needs and

welfare of Child.    Accordingly, she risks waiver.      See In re Adoption of

R.K.Y., 72 A.3d 669, 679 n.4 (Pa. Super. 2013) (declining to address

subsection 2511(b) where the appellant did not make an argument concerning




                                       - 11 -
J-S16026-19



that subsection). However, even in the absence of waiver, such claim would

be unavailing.

      The trial court opined:

      After reviewing the testimony and considering the exhibits, this
      [c]ourt finds that the termination of Mother’s rights will serve the
      best interests of the child. [Child] has spent all but ten months of
      her short life in foster care, and is well cared for and loved in her
      current foster home. The record shows that [Child] looks to her
      foster mother to fulfill her needs. Importantly, [Child] has had to
      endure significant trauma in being reunified with Mother, and
      then, only three (3) months later, being placed in custody, once
      again. [Child] is currently in treatment to deal with this trauma.
      In addition, Mother’s domestic violence counselor expressed
      serious concerns over situations that would trigger Mother’s
      frustration and annoyance, including when children cry and when
      Mother feels as though she is not being listened to. Given [Child’s]
      age, this is extremely concerning. In addition, the counselor
      noted concerns about Mother’s ability to identify safe and
      appropriate caretakers. This would have a significant impact on
      [Child’s] safety. While Mother does have a positive relationship
      with [Child], expert testimony showed the termination of Mother’s
      rights would benefit [Child], and provide [Child] with stability.

Trial Court Opinion, 12/10/18, at 12 (record citations omitted).

      We discern no abuse of discretion in the trial court’s conclusion that

Child’s needs and welfare are best served by termination. Accordingly, clear

and convincing evidence supports the trial court’s termination of Mother’s

parental rights under Section 2511(a)(2), as well as the Section 2511(b)

findings that the severance of the bond between Mother and Child would not

harm Child, and adoption would best serve Child’s needs and welfare. See

Z.P., 994 A.2d at 1126-27; K.Z.S., 946 A.2d at 763.




                                     - 12 -
J-S16026-19



      We next address Mother’s final issue, in which she contends that the

court erred in first scheduling a hearing on the petition to reinstate visitation

with Child, and then denying the petition as moot. See Mother’s Brief at 16.

Mother argues, without citation to any legal authority, that the trial court “had

an obligation to follow through with said hearing and decline to read counsel’s

report prior to the hearing.”    Id.    Because Mother has not supported her

argument with citation to any relevant legal authority, Mother has waived this

issue. See, e.g., S.M.C. v. W.P.C., 44 A.3d 1181, 1189 (Pa. Super. 2012);

see also Umbelina v. Adams, 34 A.3d 151, 161 (Pa. Super. 2011) (noting

that where an appellate brief fails to provide any discussion of a claim with

citation to relevant authority or fails to develop the issue in any other

meaningful fashion capable of review, that claim is waived); see also

Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super. 2010) (“This Court

will not act as counsel and will not develop arguments on behalf of an

appellant.”); see also Pa.R.A.P. 2119(a).

      Regardless of waiver, this issue is without merit. Upon remand, this

Court ordered that the trial court ascertain Child’s legal preferences and that,

if Child’s preferred outcome was consistent with the result of the prior

termination proceedings, the trial court should re-enter its March 26, 2018

decree. See L.V., 198 A.3d 465, at *5. This Court did not direct or require

visitation.   Upon receipt of Attorney Scullin’s report, the trial court was,

indeed, advised of Child’s clear legal preferences and, accordingly, re-entered




                                       - 13 -
J-S16026-19



the termination decree. The trial court did not commit an error of law or abuse

its discretion. T.S.M., 71 A.3d at 267.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/09/2019




                                    - 14 -